          Case 1:19-cv-09842-RA Document 23-1 Filed 01/21/20 Page 1 of 1
           Case 1:19-cv-09842-RA Document 25 Filed 01/22/20 Page 1 of 1

                                                                  I
                                                                  r
                                                                      USDC-SDNY
                                                                      DOCUMENT
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK                             I ELECTRO~ICALLY FILED
                                                                  I   DOC#:
                                                                      D\TEF-IL_E_D_:_//~l-~-/~L_D_
 HENRY TUCKER, ON BEHALF OF                                                           r     1

 HIMSELF AND ALL OTHER PERSONS
 SIMILARLY SITUATED,
                                                  No.: 1-19-cv-09842-RA
           Plaintiffs,
 V.                                               STIPULATION STAYING DISCOVERY

 WHOLE FOODS MARKET GROUP, INC.

           Defendant.


       WHEREAS, Defendant has filed a Motion to Dismiss as to all of Plaintiff's claims in the
above-captioned action; and IT IS HEREBY STIPULATED AND AGREED by and between
the undersigned counsel for Plaintiff and Defendant, that adjudication of the Motion to Dismiss
renders discovery potentially unnecessary, and that to conserve resources of the Parties and this
Court, discovery shall be stayed pending resolution of Defendant's Motion to Dismiss, and relief
from all discovery deadlines and obligations is warranted.
DATED: January 21, 2020


BAKER DONELSON BEARMAN                              GOTTLIEB & ASSOCIATES
CALDWELL & BERKOWITZ, PC

             ~-~}~-~
David E. Gevertz, Esq.
                                                       ~l~
                                                    7rrrey M. Gottlieb, Esq.
                                                    150 East 18th Street, Suite PHR
3414 Peachtree Street N.E., Suite 1600
                                                    New York, NY 10003
Atlanta, Georgia 30326
                                                    (212) 228-9795
(404) 221-6512                                      Attorneys for Plaintiff
Attomeys for Defendant


SO ORDERED:




4830-5592-1074vl

2922176-000072
